Citation Nr: 0602886	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to February 
1965, and from April 1965 to May 1968.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for hearing loss.  

In November 2003, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  That was accomplished, an in November 2005 
the VA Appeals management Center issued a supplemental 
statement of the case which continued to deny the veteran's 
claim.  The case has been returned to the Board for further 
appellate proceedings.  

Issue not on appeal

In an April 2003 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  In May 
2003, the veteran submitted a notice of disagreement as to 
that decision.  In the remand portion of its November 2003 
decision, the Board directed the RO to issue a Statement of 
the Case addressing the issue of service connection for PTSD.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

While the matter was in remand status, in a February 2004 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 50 percent rating, effective October 
28, 2002.  In a January 2005 letter, the veteran indicated 
that he was satisfied with the RO's decision and wished to 
pursue his appeal only with respect to the issue of service 
connection for hearing loss.  Thus, the sole issue before the 
Board at this time is service connection for hearing loss.  



FINDING OF FACT

The most probative evidence of record indicates that the 
veteran's current hearing loss is not causally related to his 
military service or any incident therein.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hearing loss.  He 
contends that such condition developed as a result of a head 
injury and/or exposure to acoustic trauma in service.  The 
veteran further claims that he has experienced continuous 
hearing loss since service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the  
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in December 2001, the 
RO provided the veteran with a letter specifically intended 
to address the requirements of the VCAA with reference to the 
veteran's claim.  This letter advised the veteran of the 
information and evidence needed to substantiate and complete 
his claim of service connection for hearing loss, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  In particular, the letter 
advised the veteran of the requirements for establishing 
service connection, including medical evidence of a 
relationship between his current hearing loss and service.  
The letter further advised the veteran that he should "tell 
us about any additional information or evidence that you want 
us to try to get for you."  The Board also notes that VCAA 
letters were provided to the veteran on several occasions 
thereafter, including in May, November, and December 2004.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary in this case.  Neither the veteran nor his 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [due process concerns with 
respect to VCAA notice must be pled with specificity].  


Duty to assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In this case, the veteran's service medical and personnel 
records have been obtained, as have all available post-
service clinical records identified by the veteran.  The 
Board's November 2003 remand was for the express purpose of 
obtaining various treatment records identified by the 
veteran.  The veteran was also afforded a VA medical 
examination in connection with his claim.  The report of this 
examination provides the necessary medical opinion.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA.  Indeed, in a March 2005 
statement, the veteran indicated that he had no further 
evidence to submit and asked that VA proceed with 
adjudication of his claim.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  He 
declined to attend a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 
38 C.F.R. § 3.303 (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including an organic disease 
of the nervous system such as sensorineural hearing loss, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; the thresholds for at least three of 
the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).



Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); see also Collette v. Brown, 82 
F.3d 389, 392 (1996). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); 
see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Factual Background

Service medical records corresponding to the veteran's first 
period of active duty are negative for complaints or findings 
of hearing loss.  

Service medical records corresponding to the veteran's second 
period of active duty show that at his March 1965 military 
enlistment medical examination, his ears were normal on 
clinical evaluation.  

In March 1966, the veteran sought treatment for a complaint 
of complete hearing loss on the right following a head 
injury.  The veteran claimed that the right side of his head 
had been injured approximately two weeks prior when he struck 
a metal hatch cover while riding in an armored personnel 
carrier.  Physical examination was within normal limits.  
Various diagnostic tests were performed, including a Stenger 
test which showed an irregular response.  Also performed were 
4 audiograms which reportedly showed no response at any 
decibel level in the right ear.  The examiner recommended 
that the veteran be sent to Walter Reed for additional 
evaluation of his "bizarre hearing loss. "  Records show 
that the veteran was hospitalized at Walter Reed from July to 
August 1966.  The diagnosis was mild high frequency 
neurosensory deafness.  

In March 1967, the veteran underwent physical examination in 
preparation for his overseas assignment.  His hearing was 
normal on clinical evaluation.  Likewise, at the veteran's 
March 1968 military separation medical examination, his 
hearing was normal on clinical evaluation.  On a report of 
medical history, the veteran denied ear trouble and hearing 
loss.  

In June 1976, the veteran submitted an application for VA 
compensation benefits, seeking service connection for, inter 
alia, defective hearing.  The veteran, however, failed to 
respond to the RO's request for additional evidence and 
failed to report for two VA medical examinations, and so his 
claim was not adjudicated.   There are no relevant records 
for a number of years thereafter.  

VA clinical records dated from November 1996 to September 
2004 show complaints of hearing loss beginning in November 
1997.  The veteran was prescribed hearing aids for 
sensorineural hearing loss, which he claimed had been present 
since noise exposure in service.

In December 2001, the veteran again requested service 
connection for hearing loss.  
He was afforded a VA medical examination in March 2002.  The 
examiner referenced the veteran's service medical records 
showing complaints of hearing loss following a reported head 
injury.  The veteran also reported that he had sustained 
acoustic trauma in Vietnam from heavy artillery, and he 
claimed to have had continuous hearing loss since service.  
After examining the veteran, the examiner diagnosed hearing 
loss, worse in the right ear.

At a VA medical examination in April 2002, the examiner 
reviewed the veteran's service medical records in detail.  
The veteran repeated his history of an in-service head injury 
as well as exposure to artillery in Vietnam.  Post-service, 
he reported a 17 1/2 year history as a truck driver.  
Audiometric testing revealed that the veteran's right pure 
tone thresholds were 55, 35, 35, 70, and 75 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 45, 35, 35, 85, and 90 decibels at 
the same tested frequencies.  Speech recognition was 96 
percent correct on the right and 86 percent correct on the 
left.  

After examining the veteran and reviewing the claims folder 
in detail, the examiner concluded that it was "less than 
likely" that the veteran's current hearing loss was related 
to his active duty history.  The examiner explained that the 
veteran had an inconsistent audiological history throughout 
the service medical records and that, ultimately, the 
audiogram conducted at the time of his separation from 
service revealed normal hearing sensitivity bilaterally.  The 
examiner also noted that the veteran described a history of 
occupational noise exposure post-service.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence of 
record, including both VA clinical records and examination 
reports, contains a current diagnosis of a hearing loss 
disability under 38 C.F.R. § 3.385.  Thus, Hickson element 
(1) has been met.  

With respect to Hickson element (2), in-service disease, as 
has been discussed above, the veteran's service medical 
records show he was diagnosed as having hearing loss in 1966.  
Although as discussed above the hearing loss was described at 
the time as "bizarre", and subsequent audiometric 
examinations reflected normal hearing, the Board finds that 
Hickson element (2) has been met based on the 1966 diagnoses 
of hearing loss.  

With respect to Hickson element (2), in-service injury, the 
veteran claims that he sustained a head injury in service, as 
well as acoustic trauma.  The veteran's service medical 
records show that he sought treatment following a claimed 
head injury.  In addition, his personnel records show that he 
served as a rifleman in the an infantry unit in Vietnam.  
Hickson element (2) is also met on this basis.  

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the April 2002 
VA medical examination report in which the examiner concluded 
that it was "less than likely" that the veteran's current 
hearing loss is related to his active service.  The examiner 
reasoned that the veteran had an inconsistent audiological 
history throughout the service medical records and that, 
ultimately, the audiogram conducted at the time of his 
separation from service revealed normal hearing sensitivity 
bilaterally.  

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  In addition, the examiner gave a detailed 
rationale for her opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Moreover, the opinion is congruent with the 
veteran's medical history, which although indicating the 
"bizarre" episode of hearing loss in 1966, was pertinently 
negative for three decades thereafter. 

There is no competent medical evidence to the contrary.  The 
only other evidence of record which contradicts this medical 
opinion is that of the veteran himself.  To the extent that 
the veteran himself contends that his current hearing loss is 
related to his military service, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements offered 
in support of his claim are not competent medical evidence 
and do not serve to establish a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  
See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as 
Libertine, Gregory and Kessel, all supra.

The Board has also considered the veteran's contentions to 
the effect that he has had hearing loss on a continuous basis 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  In this case, the veteran's hearing 
acuity was normal at the time of his separation from service 
in 1968.  Although the veteran submitted an application for 
VA compensation benefits in 1976 in which he contended that 
he had hearing loss, he failed to report for VA medical 
examinations scheduled in connection with that claim, and he 
failed to respond to the RO's request for medical evidence of 
treatment for hearing loss.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) [the duty to assist "is not always a 
one-way street"; "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."].
The first notation of hearing loss in the medical evidence of 
record is not until November 1997, over 30 years after 
service.  

Thus, the record here discloses a span of nearly 30 years 
without any clinical evidence to support the assertion of a 
continuity of hearing loss.  The fact that the clinical 
evidence record does not provide support for the veteran's 
contentions that he experienced continuous hearing loss since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Moreover, in Voerth v. West, 13 Vet. App. 117, 120-1 (1999), 
the Court held that in order to award service connection 38 
C.F.R. § 3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

The Board has also considered the March 2002 VA medical 
examination report in which the examiner noted that the 
veteran had a history of trauma to the right temporal area in 
service with hearing loss which gradually improved but did 
not resolve entirely.  The Board finds that this notation 
merely records the history related by the veteran, which as 
discussed above is unsupported by any clinical evidence.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

Accordingly, the Board finds that the third Hickson element 
is not met, and the claim fails on this basis. 

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for hearing loss.  The 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


